Citation Nr: 0636359	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-36 112	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a claimed left knee 
disorder.  

4.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a claimed left knee 
disorder. 

5.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine, to include as secondary to 
a claimed left knee disorder.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1950 to March 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

A June 1972 Board decision denied service-connected for a 
left knee disability.  

An April 2003 rating decision granted service connection for 
PTSD and assigned an initial 50 percent disability rating but 
denied service connection for hypertension, claimed as 
secondary to service-connected PTSD.  

A July 2003 rating decision denied service connection for a 
right knee disorder, a right hip disorder, and DDD of the 
lumbar spine, to include as secondary to a claimed left knee 
disorder.  That decision also denied service connection for a 
left knee disorder on a de novo basis without first 
determining whether new and material evidence had been 
submitted since the 1972 Board denial for the purpose of 
reopening that claim and this matter was not subsequently 
addressed in the October 2004 Statement of the Case (SOC).  

Additionally, a December 2003 rating decision granted service 
connection for bilateral hearing loss and tinnitus but denied 
service connection for arthritis of unspecified joints; 
tremors of the head and hands, claimed as secondary to 
service-connected PTSD; and headaches, claimed as secondary 
to claimed hypertension.  Also, a November 2004 rating 
decision denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  However, an appeal was not initiated from 
these decisions by filing a Notice of Disagreement (NOD).  
So, these matters are not properly before the Board.   


REMAND

Decisions of the Board are final and binding on the veteran.  
See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§§ 20.1100(a), 20.1104 (2006).  But it is possible to reopen 
a claim previously denied by the Board by submitting evidence 
that is both new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1105 (2006).  

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part 
at 38 C.F.R § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) 
requires that VA notify a claimant of the information and 
evidence needed to substantiate a claim, which information 
and evidence VA will obtain, and which the claimant is 
expected to provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159.  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Although the RO addressed the matter of reopening in the 
February 2003 VCAA letter, the RO did not discuss the 
applicable laws and regulations for reopening previously 
denied claims (which were not appealed) when issuing its 
rating decision in July 2003 or even in the October 2004 SOC.  
And that is the threshold preliminary determination that 
first must be made.  The Board must determine whether new and 
material evidence has been submitted because it affects the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been presented, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id., at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  The RO therefore needs 
to provide the veteran an appropriate Supplemental SOC (SSOC) 
citing the laws and regulations governing claims to reopen 
and applying these laws and regulations to the specific facts 
of this case.  38 C.F.R. § 19.31 (2006).  And this, in turn, 
will protect his procedural due process rights and prevent 
him for being unduly prejudiced in his appeal.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998).  

This is particularly important because the veteran alleges 
that his claimed right knee disorder, right hip disorder, and 
DDD of the lumbar spine are, at least alternatively, 
secondary to the claimed left knee disorder.  

In VA Form 21-4138s, Statements in Support of Claim of 
December 2002, March 2003, and July 2003 the veteran 
requested that he be furnished a copy of his service medical 
records and medical records in his claim file and copies of 
all correspondence contained in his claim file, as well as 
copies of all medical records at the Beaumont Clinic, a VA 
medical facility.   It does not appear that he was furnished 
these records, as requested.  

Also, in the veteran's VA Form 9 of October 2004, on page 2, 
he stated that he would submit additional evidence in the 
near future.  However, no further evidence was submitted.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with copies of the 
documents which he has requested in his VA 
Form 21-4138s, Statements in Support of 
Claim of December 2002, March 2003, and 
July 2003.  

2.  Ask the veteran to clarify whether all 
private clinical records are now on file.  
With respect to any such records that are 
not on file, request that he complete and 
return the appropriate releases (VA Form 
21-4142s) for the medical records of each 
private care provider since military 
service.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2006).   

*This should include, but is not limited 
to, requesting that the veteran submit 
copies of all records in his possession 
that he has not previously submitted.  

3.  Thereafter, review the claims file.  
If any development is incomplete, 
including if the examination report does 
not contain sufficient information or 
responses to the questions posed, take 
corrective action before readjudicating 
the claims.  38 C.F.R. § 4.2 (2006).  

4.  Then readjudicate the claims.  

In the readjudciation, determine whether 
new and material evidence has been 
submitted to reopen the claim for service 
connection for a left knee disorder.  

Should service connection for a left knee 
disorder be granted, the RO should 
consider whether the veteran should be 
afforded a VA nexus examination to 
determine whether there is any causal or 
etiological relationship between that 
disorder and the claimed disorders of the 
right knee, right hip, and DDD of the 
lumbar spine.  

If the benefits sought on appeal remain 
denied, prepare a supplemental SOC (SSOC) 
and send it to the veteran and his 
representative.  Give them time to respond 
to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

